Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Letter Restarting the Period for Response is to clarify for the record that this is Non-Final Office action as stated on the PTOL-326 and as corrected in the conclusion paragraph.

DETAILED ACTION
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2021 has been entered.

Status of Application/Amendment/Claims
Applicant's response filed 10/05/2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 07/06/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant 
With entry of the amendment filed on 10/05/2021, claims 1, 3-9, 12-20, 24 and 25 are pending in the application.  


New Claim Rejections – necessitated by claim amendments
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-7, 9, 12, 14, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miura et al. (Chem. Eur. J., 2011, vol. 17, pp. 14104-14110 cited on P.237.IN filed 08/21/2019).
The claims are interpreted such that one of the bases in a portion complementary to any target sequence having SEQ ID Nos. 1 to 10, is abasic as recited in claim 1.

Miura et al. describes detecting target DNA by hybridizing a target DNA sequence with a DNA probe containing an abasic site (abstract), and indicates that the base sequence in the DNA probe is 5'-GTT GGA GCT GXG GGC GTA GGC-3' (X = abasic site) and the target DNA sequence is 3'-CAA CCT CGA CNC CCG CAT CCG-5' (N = G, C, A or T) (abstract, page 14108, right column, "Materials" section). If N in the target DNA sequence was C, said target DNA sequence would correspond to a target sequence comprising a sequence of SEQ ID No. 6 in claim 1 of the present application, and the DNA probe would correspond to the polynucleotide base probe comprising a sequence ..., at least one base in a section complementary to said sequence of any one of SEQ ID Nos. 1-10 in the target sequence is abasic, as set forth in claim 1.
The probe is 21 nucleotides in length thus meeting the limitation of claims 3, 7 and1 7. Further, Miura et al. teach the abasic site is opposite a nucleobase to be detected i.e. a nucleotide in a target region (see abstract), thus meeting the limitations of claim 5. The probe recited above has the ratio as in claims 6, 12, 14, 16).
Thus Miura et al. anticipates the instant claims.


Claim(s) 1, 3-9 and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by of Venkateswaran et al. ("Novel bead-based platform for direct detection of unlabelled nucleic acids through Single Nucleobase Labelling." Talanta 161 (2016): 489-496).

Venkateswaran et al. the a PNA polynucleobase probe wherein at least one of bases is complementary to any one of SEQ ID Nos. 1 to 10, is abasic, has a bound label and targets a miRNA (see Figures 3-6).  Venkateswaran et al. teach the probe has the claimed ratio of at least 5 cytosines to an abasic base (see Figures 3-6).
Thus Venkateswaran et al. anticipates the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9, 12-20, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkateswaran et al. ("Novel bead-based platform for direct detection of unlabelled nucleic acids through Single Nucleobase Labelling." Talanta 161 (2016): 489-496) and Iribarren, Adolfo M., et al. ("2'-O-alkyl oligoribonucleotides as antisense probes." Proceedings of the National Academy of Sciences 87.19 (1990): 7747-7751).
The claims are interpreted such that one of the bases in a portion complementary to any target sequence having SEQ ID Nos. 1 to 10, is abasic as recited in claim 1.
The limitation of claims 6, 14, 15, is interpreted such that the probe has at least 3 to 5 guanines and cytosines to 1 abasic but could have more.  Thus if the probe as at least one of these ratios in the prior art, this anticipates the claim.
Venkateswaran et al. the a PNA polynucleobase probe wherein at least one of bases is complementary to any one of SEQ ID Nos. 1 to 10, is abasic, has a bound label and targets a miRNA (see Figures 3-6).  Venkateswaran et al. teach the probe has the claimed ratio of at least 5 cytosines to an abasic base (see Figures 3-6).
Venkateswaran et al. does not teach the probe is modified however the prior art is replete with examples of modifying probes for binding target sequences as taught by Iribarren et al. who teach a 2’-O-alky oligonucleotide probe (see abstract).  One of skill in the art would have been motivated and capable of adding modified bases to the 
Thus in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.

Response to Arguments
Claim Rejections - 35 USC § 102
The rejection of claim(s) 1, 3, 4-7, 9, 12-17 and 19-23 under 35 U.S.C. 102(a)(2) as being anticipated by Jampasa, Sakda, et al. ("Electrochemical detection of human papillomavirus DNA type 16 using a pyrrolidinyl peptide nucleic acid probe immobilized on screen-printed carbon electrodes." Biosensors and bioelectrónics 54 (2014): 428-434) is withdrawn in response to claim amendments.

The rejection of claim(s) 1, 2, 3, 7, 8, 9, 17 and 18 under 35 U.S.C. 102(a)(2) as being anticipated by Irani et al. (US 20160122762) is withdrawn in response to claim amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.

Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635